Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), entered on or about October 18, 1991, denying the writ of habeas corpus and bail pending trial, unanimously reversed, on the law, the facts, and in the exercise of discretion, without costs, and bail is set in the sum of $100,000 on condition that defendant (1) remain within the boundaries of New York City, and (2) report weekly to the Contact Supervision Program of the Criminal Justice Services Agency.
Defendant is under indictment for multiple counts of murder in the second degree, assault in the first degree, and reckless endangerment. Defendant is a subway motorman who is alleged to have been operating a subway on August 28, 1991, at the time of a fatal accident. He was remanded at arraignment and two subsequent bail applications were denied. Thereafter, the instant petition for a writ of habeas corpus was denied. Interim bail was set by this Court in the sum of $100,000 on condition that defendant stay within the jurisdiction and report weekly to probation. Thereafter, the parties stipulated that in place of probation defendant would report to the Contact Supervision Program of the Criminal Justice Services Agency.
Viewing the criteria for bail given in CPL 510.30, defendant’s ties to the community, previous employment record and lack of any prior criminal record, we find that it was an abuse of discretion to deny bail and we grant bail as indicated above. Concur — Milonas, J. P., Ellerin, Kupferman, Ross and Smith, JJ.